      Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 1 of 12



TIFFANI S. SHARP, ESQ.
SBN 221227
2110 K Street
Sacramento, CA 95816
Telephone: (916) 440-0240
Fax:(916) 440-0239
Attorney for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA


TALEJHA ALOHI CROSS
       Plaintiff,


               v.
UR MENDOZA JADDOU, in their capacity as
Director of U.S. Citizenship and Immigration   Case No. 21-703
Services,
U.S. Citizenship and Immigration Services;
                                               COMPLAINT FOR DECLARATORY AND
ALEJANDRO MAYORKAS, in their official          INJUNCTIVE RELIEF
capacity as Secretary, U.S. Department of
Homeland Security,
U.S. Department of Homeland Security;

TERRI ROBINSON, in their capacity as the
Director of United States Citizenship and
Immigration Services’ National Benefits
Center;



       Defendants,
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 2 of 12



                                       INTRODUCTION

I. Plaintiff Talejha Aohi Cross ("Cross") is a 22-year-old citizen from Jamaica who is the

   beneficiary of an approved Form 1-130, Petition for Alien Relative filed by her lawful

   permanent resident mother with a Priority Date of August 14, 2017. The petitioned was

   filed while Plaintiff Cross was 19-years-old and falls within the Child Status Protection

   Act ("CSPA"). The CS PA was enacted to protect certain children from aging out. The

   CSPA provides a method for calculating a person's age to see if they meet the definition

   of a child for immigration purposes. The calculated age is the child's "CS PA age" and

   allows some people to remain classified as children beyond their 21st birthday. Ms. Cross

   fits into this category as she has remained unmarried and her original classification under

   F2A remains even though she'd reached the age of 21 years old. See 8 U.S.C. section

   1151 (f)( I ).

2. Plaintiff Cross lawfully entered the United States as a B2 nonimmigrant visitor on

   February 16, 2020 with her duration of stay granted until August 15, 2020. The Priority

   Date for the petition in which Plaintiff Cross is a beneficiary of became current and an

   immigrant visa became available for Plaintiff Cross on June 1, 2020.

3. Plaintiff Cross applied for Adjustment of Status by submitting her Form 1-485,

   Application to Register Permanent Residence or Adjust Status ("adjustment of status

   application") on July 27, 2020 while she was still in valid nonimmigrant B2 status before

   and before it expired on August 15 , 2020. 8 U.S.C. section 1255(a) permits:

            "[t]he status of an alien who was inspected and admitted or paroled into the
            United States ... may be adjusted by the Attorney General, in his discretion and
            under such regulations as he may prescribe, to that of an alien lawfully admitted
            for permanent residence if ( 1) the alien makes an application for such adjustment,
            (2) the alien is eligible to receive an immigrant visa and is admissible to the
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 3 of 12



            United States for permanent residence, and (3) an immigrant visa is immediately
            available to him at the time his application is filed,'"


4. However, the United States Citizenship and Immigration Services ("USCIS") erroneously

   classified her visa petition as a category F2B case for which the Priority Date was not

   current and subsequently rejected Plaintiff Cross' originally submitted adjustment of

   status application in their Rejection Notice dated August 15, 2020, the same day Plaintiff

   Cross' nonimmigrant visa status expired.

5. Plaintiff Cross resubmitted her application for adjustment of status with explanation of

   the USClS rejection error and requested that the resubmitted application be given the

   prior submission date of July 27, 2020 due to USCIS error in rejecting her original

   application.

6. Despite the request to correct the USCIS error, USCIS accepted the resubmitted

   adjustment of status application but instead put the received date of September 8, 2020

   rather than the original correct initial submission date of July 27, 2020. This had a

   detrimental effect on Plaintiff Cross' case resulting in a denial dated June 7, 2021 for

   having filed when she was not in lawful nonimmigrant status even though it was USClS

   error.   Had USCIS correctly accepted Plaintiff Cross' initial application which was

   submitted prior to the expiration of her lawful non immigrant status, Plaintiff Cross would

   have been able to adjust her status to that of lawful permanent resident as she is legally

   entitled to do. Furthennore, had USCIS acknowledged their own agency error and

   backdated the resubmitted application to that of the original submission date as requested,

   Plaintiff Cross would have been able to adjust her status to that of lawful permanent

   resident.


                                              2
  Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 4 of 12


7. Plaintiff therefore brings this action to compel the Defendants and those acting under

   them to take all appropriate action to accept Plaintiffs application for adjustment of

   status as timely filed before the expiration of her nonimmigrant status and to adjudicate

   the Plaintiffs adjustment of status application on its merits.

                                         JURISDICTION

8. This case arises under the Immigration and Nationality Act ("INA"), 8 U.S.C. sections

   1101 et seq., the regulations implementing the INA, and the Administrative Procedure

   Act ("APA"), 5 U.S.C. sections 701 et. seq.

9. This Court has jurisdiction pursuant to 28 U.S.C. section 1331. The Court may grant

   injunctive relief pursuant to 5 U.S.C. sections 701 and 706 and 28 U.S.C. section 1361.

   The United States has waived its sovereign immunity pursuant to 5 U.S.C. section 702.

                                              VENUE

10. Venue in this district is proper under 28 U.S .C. section 139l(e) because Defendants are

   officers or employees of the United States or agencies thereof acting in their official

   capacities, Plaintiff resides within the District, no real property is involved, and a

   substantial part of the events giving rise to the claims occurred in the District.

                                            PARTIES

11 . Plaintiff Talejha Aohi Cross is a 22-year-old citizen from Jamaica who currently resides

   in Lathrop, California.

12. Defendant Ur Mendoza Jaddou is the Director of USCIS, an "agency" within the meaning

   of the Administrative Procedure Act ("APA"), 5 U.S.C. section 551(1). In this capacity,

   they oversee the adjudication of immigration benefits and establishes and implements

   governing policies.       6 U.S.C. sections 271(a)(3), (b).        They have the ultimate


                                              3
Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 5 of 12



   responsibility for the adjudication of adjustment of status applications and is sued in their

   official capacity.

13. Defendant Alejandro Mayorkas is the Secretary of the U.S. Department of Homeland

   Security ("OHS"), an "agency" within the meaning of the APA. 5 U.S.C. section 551(1).

   In this capacity, they oversee USCIS.

14. Defendant Terri Robinson is the Director of the USC IS National Benefits Center, which

   adjudicates adjustment of status applications. They are being sued in their official

   capacity.

                                   LEGAL BACKGROUND

15. The Child Status Protection Act ("CSPA") was enacted to protect certain children from

   aging out. The CSPA provides a method for calculating a person's age to see if they meet

   the definition of a child for immigration purposes. The calculated age is the child's

   "CSPA age" and allows some people to remain classified as children beyond their 21st

   birthday. The CSPA allows the beneficiary to use an adjusted age calculation on the day

   the priority date becomes current.      The adjusted age is calculated on that date by

   subtracting the number of days the 1-130 petition was pending from the child ' s biological

   age. Those in the preference categories who are able to preserve their "under 21" child

   status through age adjustment calculation and thus remain classified in the F-2A category

   or as a derivative, as is the case for Plaintiff Cross, must file for an immigrant visa or

   adjustment of status within one year of the priority date becoming current.

16. To be eligible for adjustment of status under the current stature, a noncitizen "who was

   inspected and admitted or paroled into the United States" may be adjusted to that of a

   permanent resident if the noncitizen (I) applies for such adjustment of status; (2) is


                                            4
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 6 of 12



   eligible to receive an immigrant visa and is admissible for permanent residency; and (3)

   has an immigrant visa immediately available to them at the time their application is filed.

   8 U.S.C. section I 255(a). Undc1· INA § 245(c), eligibility to file for adjw;tmcnt of :stZttu:s

   for those in the preference categories requires nonimmigrants to have always remained in

   valid nonimmigrant status. As a result, preference immigrants who ever overstayed the

   period of time authorized on the 1-94 entry document are ineligible to adjust under INA

   section 245(a).

                                          FACTS

17. Plaintiff Cross is a 22-year-old citizen from Jamaica who is the beneficiary of an

   approved Form 1-130, Petition for Alien Relative filed by her lawful permanent resident

   mother with a Priority Date of August 14, 2017. The petitioned was filed while Plaintiff

   Cross was 19-years-old and falls within the Chi Id Status Protection Act ("CSP A").

18. On February 16, 2020, Plaintiff Cross lawfully entered the United States as a 82

   non immigrant visitor with her duration of stay granted until August 15, 2020. On June I,

   2020, while Plaintiff Cross was still in the United States and in lawful nonimmigrant

   status, the Priority Date for the petition in which Plaintiff Cross is a beneficiary of

   became current and an immigrant visa became available for Plaintiff Cross.

19. On July 27, 2020, while still in valid nonimmigrant status and before it expired on August

   15 , 2020, Plaintiff Cross applied for Adjustment of Status by submitting her adjustment

   of status application to USC IS for categorization as an F2A beneficiary.

20. USCIS records show that they received Plaintiff Cross ' application on July 27, 2020

   while she was still in valid nonimmigrant status. However, USCIS erroneously classified

   her visa petition as a category F2B case for which the Priority Date was not current and


                                             5
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 7 of 12



    subsequently rejected     Plaintiff Cross ' originally submitted adjustment of status

    application in their Rejection Notice dated August 15 , 2020, the same day Plaintiff Cross'

    nonimmigrant visa status expired.

21. Plaintiff Cross resubmitted her application for adjustment of status with explanation of

    the USCIS rejection error and requested that the resubmitted application be given the

    prior submission date of July 27, 2020 due to USCIS error in rejecting her original

    application.

22 . On September 8, 2020, USCIS accepted the resubmitted adjustment of status application

    but instead of putting the correct received date of July 20, 20202, USC IC instead put the

    received date of September 8, 2020 which was after the expiration of Plaintiff Cross '

    nonimmigrant status.

23. USCIS's error has had a detrimental effect on Plaintiff Cross and caused her irreparable

    harm. It has caused her emotional harm in having to endure the possibility of not being

   able to immigrate to the United States and be reunited with her mother despite having

   submitted her application correctly. It has caused further harm to her present and future

   ability to lawfully immigrate to the United States thereby further causing emotional and

   psychological harm .

                                      CAUSE OF ACTION

                           (Violation of the Administrative Procedure Act)

24. All the foregoing allegations are repeated and re-alleged as though fully set forth herein.

25. The APA, 5 U .S.C. section 706(2) provides for agency action to be set aside when it is

   " not in accordance with law; contrary to constitutional right, power, privilege, or

   immunity;" or " in excess of statutory juri sdiction, authority, or limitations, or short of


                                              6
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 8 of 12



   statutory right." This occurs when the agency action runs afoul of a regulation, federal

   statute, or the Constitution. The APA , 5 U.S.C. section 702 states that a person who is

   suffering a legal wrong because of agency action, or who is adversely affected by agency

   action within the meaning of a relevant statute, is entitled to judicial review. "Agency

   action" is defined to include "the whole or a part of an agency rule, order, license,

   sanction, relief, or the equivalent or denial thereof, or failure to act." 5 U.S.C. section

   551 (13). Thus, an agency action may include the denial of a visa petition or an

   application for adjustment. It can also include the agency's failure to adjudicate a visa

   petition or adjustment application .

26. Here, Defendants acted arbitrarily, capriciously, and contrary to law in violation of the

   APA by denying Plaintiff Cross' application for adjustment of status. In denying Plaintiff

   Cross' application for adjustment of status, USCIS committed three (3) errors warranting

   remedy.

27. First, USCIS failed to correctly accept Plaintiff Cross ' application as an F2A family-

   based preference category when originally submitted while she was still in valid

   nonimmigrant status as prescribed by 8 U.S.C. section 1255(a). Plaintiff Cross'

   application for adjustment of status was sent and received by USCIS before her valid

   nonimmigrant visitor visa status expired. Despite giving a full explanation of her F2A

   eligibility and proving that her priority date was current, UCSIS rejected her case via its

   Rejection Notice dated August 15, 2020, citing that her priority date as not being current

   as rationale.

28. Second, USCIS failed to correct their error and accept the resubmitted adjustment of

   status application, which included a detailed explanation of their error. Rather accept the


                                            7
 Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 9 of 12



   resubmitted application with the original correct initial submission date of July 27, 2020

    USCIS instead put the received date of September 8, 2020. This had a detrimental effect

   on Plaintiff Cross case resulting in a denial for having filed when she was not in lawful

   nonimmigrant status even though it was USCIS error. Had USC IS correctly accepted Ms.

   Cross' initial application which was submitted prior to the expiration of her lawful

   non immigrant status, Plaintiff Cross would have been able to adjust her status to that of

   lawful permanent resident as she is legally entitled to do. Furthermore, had USCIS

   acknowledged their own agency error and backdated the resubmitted application to that of

   the original submission date as requested, Plaintiff Cross would have been able to adjust

   her status to that of lawful permanent resident.

29. Third, Defendants failed to properly adjudicate Plaintiff Cross' application for adjustment

   of status and denied her application even though the lack of properly timed submission

   was due to USCIS error. Under 8 U.S.C. section 1255(c)(2), an applicant is barred from

   adjusting status if they have "failed (other than through no fault of his own or for

   technical reasons) to maintain continuously a lawful status since entry into the United

   States." As relevant here, an implementing regulation, 8 C.F.R. section 245.1 (d)(2)(ii),

   interprets the phrase, "other than through no fault of his own or for technical reasons," to

   mean a " technical violation resulting from inaction of [USCIS]." Attias v. Crandall, No.

    18-56629 (9th Cir. 2020).    After being lawfully "admitted or paroled into the United

   States," an applicant's status "may be adjusted" to lawful permanent resident if certain

   conditions are met. 8 U.S.C. section I 255(a). But an applicant is categorically prohibited

   from obtaining an adjustment of status if they fall into one of eight categories enumerated

   in 8 U.S .C. § I 255(c). The relevant category for our purposes is the second one. Under


                                             8
Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 10 of 12



   that provision, an applicant is barred from adjusting status if the applicant "has failed

   (other than through no fault of his own or for technical reasons) to maintain continuously

   a lawful status since entry into the United States." Id. section 1255(c)(2). In other words,

   an applicant is ineligible for lawful-permanent-resident status if the applicant's lawful

   status has lapsed at any point since entering the country, unless the they demonstrate the

    lapse occurred "through no fault of his own or for technical reasons." Id. The statute

   provides no further definition of the phrases "lawful status" or "through no fault of his

   own or for technical reasons." See id. But an implementing regulation does. As relevant

   here, the regulation defines " [!]awful immigration status" as "[a]n alien admitted to the

   United States in nonimmigrant status . . . whose initial period of admission has not

   expired or whose       nonimmigrant status has been extended." 8 C.F.R.                  section

   245.1 (d)(I )(ii). The regulation also interprets "[t]he parenthetical phrase other than

   through no fault of his or her own or for technical reasons" to mean "[a] technical

   violation resulting from inaction of [USCIS] (as for example, where an applicant

   establishes that he or she properly filed a timely request to maintain status and [USCIS]

   has not yet acted on that request)." Id. section 245. I (d)(2)(i i). Thus, if an alien's lapse in

   lawful status ·•result[s] from inaction of' USCIS, the lapse is excused and will not render

   the applicant ineligible for adjustment of status under section I 255(c).

30. Therefore, USCIS ' own agency error in first erroneously rejecting Plaintiff Cross' initial

   correctly filed adjustment of status application as incorrectly being classified F2B case

   versus the correct F2A case as per the CSPA is an agency error that cannot be upheld.

   Additionally, USCIS failure to backdate the resubmitted application to reflect the date of

   the originally correctly submitted application filed while Plaintiff Cross was in lawful


                                               9
    Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 11 of 12



       non immigrant status and the subsequent denial of her case due to it having been noted as

       filed after her lawful nonimmigrant status expired has caused significant harm to Plaintiff

       Cross which should be corrected by allowing Plaintiff Cross to properly adjust her status

       to that of lawful permanent resident.   These failures are so egregious that this court's

       intervention is needed .

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

           I. Assume jurisdiction over this action;

          2. Compel Defendants to resc ind their denial dated June 7, 2021 and adjudicate

              Plaintiff' s 1-485, Application to Register Permanent Residence or Adjust Status as

              properly received as of July 27, 2020.

          3. Award Plaintiffs' counsel reasonable attorneys' fees under the Equal Access to

              Justice Act, and any other applicable statute or regulation; and

          4. Award such further relief as the Court deems necessary or proper.




Dated: August 2, 2021                                  Respectfully submitted.




                                                                     arp (Cal. Bar No. 221227)
                                                       Tiffani S. Sharp, Attorney at Law
                                                       21 I O K Street
                                                       Sacramento, CA 95816
                                                       Phone: (916) 440-0240
                                                       Email: attorney@tsharplaw.com
                                                       Attorney.for Plaintiff




                                                10
    Case 2:21-cv-01360-MCE-CKD Document 1 Filed 08/02/21 Page 12 of 12


                         CERTIFICATE OF SERVICE



      I hereby certify that on this 2nd day of August 2021, I electronically filed the

foregoing Complaint with the Clerk of the Court of the United States District Court

for the Eastern District of California by using the appellate CM/ECF system.

      I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the appellate CM/ECF system.



                                       By:   s/ Tiffani S. Sharp
                                             Tiffani S. Sharp
                                             2110 K Street
                                             Sacramento, California 95816
                                             Tel: (916) 440-0240

                                             Attorney for Plaintiff
